Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com December 20, 2010 Re: Allianz Life Insurance Company of New York Allianz Life of NY Variable Account C Registration Statement Nos. 333-143195 and 811-05716 Enclosed for filing please find the Post-Effective Amendment No. 22 to the Form N-4 Registration Statement for the above-referenced Registrant. The purpose of this filing is to delay the effective date of the registration. I hereby represent that the enclosed Post-Effective Amendment does not contain disclosure which would render it ineligible to become effective pursuant to Securities Act Rule 485(b). Manually executed signature pages and consents have been executed prior to the time of this electronic filing and will be retained by the Company for five years. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the following address and phone number: Allianz Life, 5701 Golden Hills Drive, Minneapolis, MN 55416. Telephone: (763)765-2913. Sincerely, Allianz Life Insurance Company of New York By: /s/Stewart Gregg Stewart D. Gregg
